241 P.3d 502 (2010)
2010 WY 141
Richard Lee BLAGG, Appellant (Defendant),
v.
The STATE of Wyoming, Appellee (Plaintiff).
No. S-10-0137.
Supreme Court of Wyoming.
October 27, 2010.

ORDER AFFIRMING THE SENTENCE OF THE DISTRICT COURT
[¶ 1] This matter came before the Court upon its own motion following notification that appellant has not filed a pro se brief within the time allotted by this Court. A Campbell County jury found appellant guilty of sexual exploitation of a childfor possessing child pornography. Wyo. Stat. Ann. § 6-4-303(b)(iv) & (d). On August 9, 2010, appellant's court-appointed appellate counsel filed a "Motion to Withdraw as Counsel," pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967). Following a careful review of the record and the "Anders briefs" submitted by counsel, this Court entered, on August 31, 2010, its "Order Granting Permission for Court Appointed Counsel to Withdraw." That Order provided that the District Court's April 20, 2010 "Sentence" would be affirmed unless, on or before October 18, 2010, appellant filed a brief that persuaded this Court that the captioned appeal is not wholly frivolous. Taking note that appellant, Richard Lee Blagg, has not filed a brief or other pleading within the time allotted, the Court finds that the district court's "Sentence" should be affirmed. It is, therefore,
[¶ 2] ORDERED that the District Court's April 20, 2010 "Sentence" be, and the same hereby is, affirmed.
[¶ 3] DATED this 27th day of October, 2010.
BY THE COURT:
/s/ Marilyn S. Kite
MARILYN S. KITE
Chief Justice.